DETAILED ACTION
This action is in response to the amendment filed on February 10, 2021.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Response to Arguments
1.	Applicant’s arguments with respect to USC 103 rejection of claims 1-20 have been considered, the Office respectfully disagrees and maintains the rejection, with a re-mapping of the limitations. 

	Applicant argues that “Lee and Ogawa, alone or in combination, fail to teach “identifying a first relationship type between the sender and the intended recipient indicating a first level of familiarity between the sender and the intended recipient, the first relationship type identified from a plurality of relationship types based on natural language processing (NLP) of a historical usage data of the sender, each relationship type of the plurality of relationship types representing a level of familiarity of a relationship“; determining message content based on the intended recipient, the first relationship type, the first level of familiarity, NLP of the keywords, the historical message data associated with the sender and the intended recipient, and the historical message data associated with the sender and one or more other recipients in the first relationship type,” and “generating the message from the message content and based on the historical usage data of the sender and the historical message data associated with the first relationship type and the first level of familiarity,” as recited in amended claim 1.” 


	Regarding independent claims 12 and 20, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
Regarding dependent claims 2-11 and 13-19, Applicant has not overcome the rejections and they remain similarly rejected.

Further, Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 
Claims 1, 12 and 20 are rejected under 35 U.S.C. 112(a), the claims recite “first level of familiarity and level of familiarity of a relationship”. There is no support for this limitation in the specification.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0212475 A1) in view of Ogawa et al. (US 2015/0081725 A1.)

Regarding claim 1, Lee discloses “A method for generating a message based on a set of keywords, the method comprising: identifying an intended recipient of a message;” (See Fig. 1 and [0054]) (Communicating with a server and/or for retrieving reports, statistics data, and/or for transmitting completed reports to a recipient.)
 “identifying a set of keywords, entered into a user interface of a sender, the set of keywords associated with the sender and a the intended recipient;” (See Abstract and Fig. 1-4) (The co-occurrence accessing unit 6 may provide an interface to e.g. a database or storage area. A text entry unit (2) for enabling a user to enter a text into a current report (1). A term selector (11) for selecting at least one frequently co-occurring term (12), based on an extracted term (8), the extracted term section (9), the current section (10), and a co-occurrence statistic (7). An indicator (13) provides an indication of the at least one frequently co-occurring term (12) to the user. A system for analyzing reports comprises a co-occurrence statistics generator (26) for generating a plurality of co-occurrence statistics, a co-occurrence statistic being indicative of a first term, a first section, a second term, a second section, and a frequency in which reports contain the first term in the first section in combination with the second term in the second section.)
“identifying a first relationship type between the sender and the intended recipient, indicating a first level of similarity between the sender and the intended recipient, the first relationship type identified from a plurality of relationship types based on natural language processing (NLP) of a historical usage data of the sender; each relationship type of the plurality of relationship types representing a level of familiarity of a relationship;” (See [0024], [0053]) (The system may comprise a natural language processor for associating the extracted term and/or the first term with an ontological concept in an ontology, and wherein the co-occurrence statistic relates to the probability of the co-occurrence of the ontological concept with the second term. (See also, [0076]-[0079] and [0083]) (Natural language processing (NLP), can be used to extract relevant terms or concepts NLP methods may be used to convert this into a format, describing the contents, detailed information (such as body locations, sex, age), alphanumeric codes to uniquely identify the concepts and the section of the report such as "past history". It is possible to restrict the set of reports being analyzed to those reports authored by a particular set of authors, such as medical professionals. This set of authors may be a single individual, thus personalizing the suggestion system. The set of authors may also be selected in order to obtain suggestions that are valid for a relevant knowledge domain. To this end, the set of authors may comprise a set of senior physicians, a department within a hospital, a section within a department, or across multiple hospitals. The same or similar methods of natural language processing may be used.)
But, Lee does not explicitly disclose “determining message content based on the intended recipient, first relationship type, the first level of similarity,  NLP of the keywords, the historical message data associated with the sender and the intended recipient and the historical message data associated with the sender and one or more other recipients in the first relationship type; and generating the message from the message content and based on the usage data of the sender and the historical message data associated with the first relationship type”
However, Ogawa teaches “determining message content based on the intended recipient, first relationship type, the first level of similarity, NLP of the keywords, the historical message data associated with the sender and the intended recipient and the historical message data associated with the sender and one or more other recipients in the first relationship type; and generating the message from the message content and based on the usage data of the sender and the historical message data associated with the first relationship type” (See Fig. 4-5, Fig. 8-9, Fig. 23, Abstract, [0058], [0281], [0286]) (A system and method are provided for obtaining and analyzing social data. The obtained social data and the determined relationships can be used to compose new social data and determine transmission parameters of the new social data. A method includes obtaining social data from one or more data streams, filtering the social data to obtain filtered social data, analyzing the filtered social data to determine one or more relationships, and outputting the filtered social data and the one or more relationships in association with each other. The active receiver module 103 is configured to correlate and attribute groupings, such as users, user segments, and social data channels. FIG. 23, an example implementation of the blocks 2201-2207 in FIG. 22 for performing dynamic segmentation of data relating specifically to Twitter users. For each user, gather a random sample listing of their tweet history. The stream data is analyzed and used to intelligently determine content composition and intelligently determine who, what, when, and how the composed messages are to be sent. Gathers list of users for a particular query or topic. This list can be compiled, for example, by gathering all users who have tweeted about a given search term query (e.g. Tweets from users who have used "iPhone" in their tweets, in the past 6 months.)
But, Lee does not explicitly disclose “identifying historical message data from the historical usage data of the sender based on the set of keywords, the historical message data being associated with the sender, one or more recipients, and the first relationship type, the one or more recipients including the intended recipient and one or more other recipients;”
However, Ogawa teaches “identifying historical message data from the historical usage data of the sender based on the set of keywords, the historical message data being associated with the sender, one or more recipients, and the first relationship type, the one or more recipients including the intended recipient and one or more other recipients;” (See Fig. 10-12, Fig. 23 and [0110], [0224], [0231]) (The relationships module 605 can also identify relationships between topics (e.g. keywords) and users that are interested in the keyword. The relationships module, for example, can identify a user who is considered an expert in a topic. Fig. 12 is a diagram for identifying experts in topic A that have interest in topic B. The relationships module can obtain a number of ancillary users that a given user follows; obtain the topics/keywords in which the ancillary users are considered experts; the user identification module 2401 obtains data relating to a plurality of users U and their associated social networking posts/messages (e.g. Tweets). Fig. 23, extracts the hashtags from each of the user's historical tweets, and associates each one to the corresponding user. Gathers list of users for a particular query or topic. This list can be compiled, for example, by gathering all users who have tweeted about a given search term query (e.g. Tweets from users who have used "iPhone" in their tweets, in the past 6 months.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Lee (system for suggesting auto-completion terms) with Ogawa (system and method are provided for obtaining and analyzing social data) in order to facilitate real-time and efficient analysis of social data and understand the relationships between these different types of data, the different parties, and the meanings of the data. (Ogawa: [004])
Regarding claim 2, Lee in view of Ogawa discloses “The method of claim 1, further comprising: ingesting, prior to the determining and using NLP, a communication from a corpus of communication data involving the sender and a plurality of recipients, the communication being associated with the sender and a second recipient;” (See Fig. 2 and [0061]) (The system for analyzing reports has access to a plurality or collection of reports 21. This collection of reports 21 may be organized in a database or as a simple collection of documents stored in a file structure.)
“determining, based on the ingested communication, that a relationship between the sender and the second recipient belongs to the first relationship type; and assigning, based on the first relationship type, the communication to a first relationship type corpus, the first relationship type corpus being one of a plurality of relationship type corpora.” (See Fig. 1-4, [0027], [0059]) (The system may comprise a co-occurrence accessing unit 6 for accessing a plurality of co-occurrence statistics 7. To this end, the co-occurrence accessing unit 6 may provide an interface to e.g. a database or storage area. The co-occurrence statistics provide information about terms which frequently co-occur in the reports in a particular knowledge domain. A co-occurrence statistic may also relate to more than two words distributed over one, two, or more sections. For example, a co-occurrence statistic may be indicative of a plurality of pairs, each pair comprising a term and a corresponding section in which the term occurs, and a co-occurrence frequency of the terms and sections, which indicates how often a report contains all the terms in the sections as indicated by the plurality of pairs.)
Regarding claim 3, Lee in view of Ogawa discloses “The method of claim 2, wherein the determining the message comprises: ingesting, using NLP, the keywords; searching, based on the keywords, the first relationship type corpus; identifying, based on the searching, one or more candidate messages; scoring the one or more candidate messages, the scoring including a score for each of the one or more candidate messages, each score indicating a likelihood that a corresponding candidate message is the message; and determining, based on the scoring, the message.” (See Fig. 1-4, [0059]) (For some of the co-occurrence statistics, the first section may be different from the second section, whereas for some other co-occurrence statistics, the first section may be the same as the second section. A co-occurrence statistic may also relate to more than two words distributed over one, two, or more sections. For example, a co-occurrence statistic may be indicative of a plurality of pairs, each pair comprising a term and a corresponding section in which the term occurs, and a co-occurrence frequency of the terms and sections, which indicates how often a report contains all the terms in the sections as indicated by the plurality of pairs.)
Regarding claim 4, Lee in view of Ogawa discloses “The method of claim 3, wherein the scoring the one or more candidate messages further comprises: ingesting a first recipient profile for the first recipient, the first recipient profile comprising historical data about the first recipient including historical messaging data and past social media account activity;” (See [0084]) (The system may look up matching words in a list of medical terms. Thus, if the letter "a" is entered, all medical terms beginning with the letter "a" are identified. After that, the extracted information from the current report and the stored analyses from historical (past) reports may be combined to prioritize certain terms. For example, the database may be searched, seeking all past reports that contain the same terms or ontological concepts as the ones extracted from the current report. This way, terms frequently co-occurring with those terms may be found and prioritized based on frequency of co-occurrence.)
“assigning, using NLP and to each candidate message of the one or more candidate messages, an appropriateness score, each appropriateness score indicating a level of appropriateness that a corresponding candidate message is to the first recipient, based the first recipient profile; and ranking, based on the appropriateness scores, the one or more candidate messages.” (See [0018]-[0019]) (A co-occurrence statistics generator for generating a plurality of co-occurrence statistics, a co-occurrence statistic being indicative of at least one first term, at least one first section, a second term, a second section, and a frequency in which reports contain the at least one first term in the at least one first section in combination with the second term in the second section, wherein at least one first section is different from the second section.  This system generates co-occurrence statistics which may be used by the autocompletion system set forth. The co-occurrence statistics enable generating more useful autocompletion suggestions, because the co-occurrence statistics provide information about co-occurring terms which co-occur in specific, different sections of the reports. The system for analyzing a plurality of reports may be integrated with the system for suggesting autocompletion terms; alternatively, the systems may be implemented in different environments. When a co-occurrence statistic is indicative of a plurality of first terms and a plurality of first sections, at least one first section of the plurality of first sections is different from the second section.)
Regarding claim 5, Lee in view of Ogawa discloses “The method of claim 1, wherein the determining comprises: ingesting, using NLP, the keywords; searching, based on the keywords, a corpus of communication data; identifying, using NLP and based on the searching, one or more candidate messages; scoring each of the one or more candidate messages based on a profile for the sender and a profile for the first recipient, each profile comprising recent historical social media account usage, historical messaging data, internet browsing history, and historical email usage; and identifying, based on the scoring and from the one or more candidate messages, the message.” (See [0024]-[0027]) (The system may comprise a natural language processor for associating the extracted term and/or the first term with an ontological concept in an ontology, and wherein the co-occurrence statistic relates to the probability of the co-occurrence of the ontological concept with the second term. This improves the accuracy of the co-occurrence statistics and/or the suggested terms. The reports may include medical patient reports and the sections may include a patient history section, a clinical findings section, and/or a diagnosis section. This describes a typical medical reporting scenario.)
Regarding claim 6, Lee in view of Ogawa discloses “The method of claim 5, wherein the historical messaging data included in the profile for the sender comprises messaging data about communications between the sender and recipients of the first relationship type.” (See [0027]) (The reports may include medical patient reports and the sections may include a patient history section, a clinical findings section, and/or a diagnosis section. This describes a typical medical reporting scenario. However, the systems may also be used for other knowledge domains.)
Regarding claim 7, Lee in view of Ogawa discloses “The method of claim 1, wherein the determining comprises: generating, using NLP, a set of one or more candidate messages; scoring the one or more candidate messages based on a search of a corpus of sender-first relationship type communication data, the communication data including communications between the sender and recipients of the first relationship type, the corpus of sender-first relationship type communication data ingested using NLP; and identifying, based on the scoring and from the one or more candidate messages, the message” (See [0070]) (The systems may comprise a natural language processor 14, 27. The natural language processor 14, 27 may be arranged for associating the extracted term 8 and/or the first term with an ontological concept in an ontology. This can be done using techniques known in the art of natural language processing. An ontology can be used that is relevant to the knowledge domain of the plurality of reports 21. Accordingly, the co-occurrence statistic may relate to the probability of the co-occurrence of the ontological concept with the second term. The second term may also correspond to an ontological concept.)
Regarding claim 8, Lee in view of Ogawa discloses “The method of claim 1, further comprising: receiving, prior to the identifying the set of keywords, the set of keywords in an audio format; and translating, from the audio format to a text format, the set of keywords.” (See [0054]-[0055]) (The system may comprise a display, a text entry device, such as a keyboard and/or a dictation input including real-time voice recognition software. The text entry unit 2 may be arranged for receiving an output of a voice recognition subsystem, enabling the user to input the report by verbally uttering the words of the text.)
Regarding claim 9, Lee in view of Ogawa discloses “The method of claim 1, wherein the set of keywords were received as a text-based input from a user.” (See [0006]) (A text entry unit for enabling a user to enter a text into a current report.)
Regarding claim 10, Lee in view of Ogawa discloses “The method of claim 1, further comprising receiving, from a user device, the set of keywords, wherein the set of keywords were received at the user device from a user in an order other than an order in which they appear in the message.” (See [0056]) (The system may comprise a section analyzer 3 for determining a plurality of sections of the current report. The section analyzer 3 may comprise a text parser for determining sections in the report. The section analyzer 3 may do this by detecting section headers and corresponding section bodies. Alternatively, the section analyzer 3 may use natural language processing to recognize different sections by analyzing the context of the text such as clinical history, examination, findings, based on the topics normally appearing in those sections. When the text entry unit 2 uses separate input fields for the sections, the section analyzer 3 may at least to some extent be integrated in the text entry unit, because the sections are determined by the input fields.)
Regarding claim 11, Lee in view of Ogawa discloses “The method of claim 1, further comprising: sending, to the sender, the message; receiving, from the sender, a selection, the selection indicating a correction of the message; and updating, based on the receiving, a sender profile, the sender profile associated with the sender and containing data about communication history and preferences of the sender.” (See [0054]-[0055]) (The system may comprise a display, a text entry device, such as a keyboard and/or a dictation input including real-time voice recognition software, a mouse for controlling the system, a communications port for communicating with a server and/or for retrieving reports, statistics data, and/or for transmitting completed reports to a recipient. The text entry unit 2 may comprise a text editor, for example, or a word processor for enabling the user to author a text document, possibly leaving it up to the user to format the report and provide headings for sections according to the user's own insight. It is also possible that the text entry unit 2 shows a plurality of text input fields in which the user may type an appropriate text, wherein the text input fields may correspond to common sections of the report. When the report is completed, the text entry unit 2 may merge the fields into a single document or store the fields in a data record, for example in a patient electronic data record.)
As per claim 12, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected including “A system for generating a message based on a set of keywords, the system comprising: a computer readable storage medium with program instructions stored thereon; and one or more processors configured to execute the program instructions to perform a method comprising:” (See [0042]) (The invention provides a computer program product comprising instructions for causing a processor system to perform one or more of the methods set forth.)
As per claim 13, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 14, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.	
As per claim 15, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 16, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.
As per claim 17, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.
As per claim 18, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.
As per claim 19, this claim is rejected based on rationale given above for rejected claim 8 and is similarly rejected.
As per claim 20, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computer program product for generating a message based on a set of keywords, the computer program product comprising a compute readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer processor to cause the processor to perform a method” (See [0042]) (The invention provides a computer program product comprising instructions for causing a processor system to perform one or more of the methods set forth.)








Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Mcghee whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154     
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154